DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 07/12/2022. Claims 1-2, 4-5, 7-11, 14, 21-27, 29-31 were pending. Claims 1, 8, 10, 21, 24 were amended. Claims 30-31 were new claims. Claims 3, 6, 12-13, 15-20, 28 were cancelled. 
Response to Arguments
3.	The applicant’s amendment with respect to claim 8 along with the remark were sufficient to overcome the examiner’s previous ground of rejection  under 35 U.S.C 112(b).  Specifically, the applicants amended claim 8 by reciting “wherein the first polishing rate far exceeds the second polishing rate such that a ratio of the first polishing rate to the second polishing rate is greater than 30:1” was sufficient to overcome the examiner previous ground of rejection  under 35 U.S.C 112(b).
	The applicant’s amendment with respect to independent claims 1, 8, 21 by further recited ruthenium (Ru) along with other limitations were sufficient to overcome the examiner’s previous ground for rejection under 35 U.S.C 103.  
Allowable Subject Matter
4.	Claims 1-2, 4-5, 7-11, 14, 21-27, 29-31 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
As to claims 1-2, 4-5, 7, 27, 30, the cited prior arts fail to disclose or suggest 
receiving a semiconductor substrate having a metal material of ruthenium (Ru) exposed on a first surface, 
receiving the first slurry including a first abrasive component of titanium dioxide (TiO2) and a first amine-based alkaline component of ammonium hydroxide;
receiving a second slurry including a second abrasive component of silicon dioxide (SiO2), a non-amine alkaline component, and a second amine-based alkaline component of hydroxyamine, the metal material having a third removal rate in the second slurry and the silicon oxide material having a fourth removal rate in the second slurry; and 
polishing the metal material and the silicon oxide material exposed on the second surface with the second slurry, wherein a ratio of the first removal rate to the second removal rate is greater than 30:1. and a ratio of the third removal rate to the fourth removal rate is about 1:0.5 to about 1:2 in combination with all other limitation in the claims

As to claims 8-11, 14, 29, 31, the cited prior arts fail to disclose or suggest 
receiving a semiconductor device having a first surface and a second surface, the first surface being a top surface including a first conductive feature of a conductive material of ruthenium (Ru) exposed thereon;
selecting a first polishing slurry, wherein the first polishing slurry includes a first abrasive component of titanium oxide and a first amine-based alkaline component of ammonium hydroxide;
selecting a second polishing slurry to achieve a third polishing rate of the conductive material in the second polishing slurry and a fourth polishing rate of the dielectric material in the second polishing slurry, wherein the third polishing rate matches the fourth polishing rate such that a ratio of the third polishing rate to the fourth polishing rate is about 1:0.5 to about 1:2, wherein the second polishing slurry includes a second abrasive component of silicon oxide, a second amine-based alkaline component of hydroxyamine, and a non-amine alkaline component, and wherein the second amine-based alkaline component includes a hydroxyamine (H2N-R-OH), where R is an organic residue having a substituted alkyl group with a carbon chain of 1 to 20 carbon atom; polishing the first surface with the first polishing slurry until the second surface is exposed; and polishing the second surface with the second polishing slurry;
polishing the first surface with the first polishing slurry until the second surface is exposed; and 
polishing the second surface with the second polishing slurry in combination with all other limitation in the claims.

As to claims 21-26, the cited prior arts fail to disclose or suggest 
receiving a semiconductor substrate having a metal material of ruthenium (Ru) exposed on a first surface;
receiving a first slurry including a first abrasive component of titanium oxide and a first amine-based alkaline component of ammonium hydroxide;
receiving a second slurry including a second abrasive component of silicon oxide, a second amine-based alkaline component that is different from the first amine-based alkaline component, and a non-amine alkaline component, wherein the second amine-based alkaline component includes a hydroxy functional group; and 
polishing the metal material and the dielectric material exposed on the second surface with the second slurry.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713